DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .            

 Status of Claims 
Claims 1-20 are pending in this instant application per original claims filed on 09/26/2019 by Applicant, wherein Claims 1, 14, 16 and 18 are four independent claims reciting safety module, automated driving system, safety module and safety method claims with Claims 2-13, 15, 17 and 19-20 dependent on said four independent claims respectively.            
Two/2 IDSs have been filed by the Applicant so far on 09-26-2019 and 11-20-2020 that have been considered and entered.                 
This Office Action is a non-final rejection on merits in response to the original claims filed by the Applicant on 26 SEPTEMBER 2019 for its original application of the same date that is titled:                 “Safety Module, Automated Driving System, and Methods Thereof”.             
Accordingly, pending Claims 1-20 are now being rejected herein.       

 Claim Objections 
Dependent Claim 12 is objected to because of the following informalities:  
Dependent Claim 12, line 3 recites a limitation “configured determine” that appears to be a typographical error.  Examiner suggests changing said limitation to “configured to determine” (as recited in Claim 13 on same page), or a similar modification of Applicant’s own choice.                
Dependent Claim 12, lines 8 & 10 recite a limitation “the intersection” that is not clear to Examiner as to which intersection is being referred to here.  Examiner notes that lines 3 & 5 of Claim 12 recite “crossing routes intersection situation” that can provide proper antecedent basis for said limitation in lines 8 & 10.  Examiner suggests changing said limitation in lines 8 & 10 to be read as “the  crossing routes intersection situation” , or a similar modification of Applicant’s own choice.          
Appropriate correction is required.                   
Examiner requests the Applicant to consider above Objection as exemplary, and the Applicant should make similar corrections in other claims also.       

 Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):           
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.            


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:      
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 15 & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Independent Claim 1, lines 9-10 recite a limitation “each of the lane segments” that is unclear and/or indefinite.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing said limitation to “each of the plurality of lane segments” that gets its antecedent basis from line 7 reciting: “a plurality of lane segments”, or a similar modification of Applicant’s own choice.      
Claims 2-13, depending from independent Claim 1 directly or indirectly, are rejected because they have at least the same deficiencies/errors as described above, due to their dependency on independent Claim 1.            
Dependent Claim 11, line 10 recites a limitation “in opposite directions” that is missing proper antecedent basis.  Examiner suggests changing said limitation to “in the opposite directions” that gets its antecedent basis from line 7 reciting: “in opposite directions”, or a similar modification of Applicant’s own choice.       
Dependent Claim 12, line 5 recites a limitation “a crossing routes intersection situation” that is missing proper antecedent basis.  Examiner suggests changing said limitation to “the crossing routes intersection situation” that gets its antecedent basis from line 3 reciting: “a crossing routes intersection situation”, or a similar modification of Applicant’s own choice.     
Dependent Claim 15, lines 3-4 recite a limitation “the potential collision event” that is unclear and/or indefinite.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing said limitation to “a
Independent Claim 20, line 10 recites a limitation “in opposite directions” that is missing proper antecedent basis.  Examiner suggests changing said limitation to “in the opposite directions” that gets its antecedent basis from line 7 reciting: “in opposite directions”, or a similar modification of Applicant’s own choice.       
Appropriate correction is required.             
Examiner requests the Applicant to consider above Rejections as exemplary, and the Applicant should make similar corrections in other claims also.       

 Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.              

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  The Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.               

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:         

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.)	Determining the scope and contents of the prior art.         
2.)	Ascertaining the differences between the prior art and the claims at issue.       
3.)	Resolving the level of ordinary skill in the pertinent art.       
4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.            


Claims 1-20 are rejected under 35 USC 103 as unpatentable over a combination of references as described below for each claim/ limitation.               

Exemplary Analysis for Rejection of Claims 1-13 

Independent Claim 1 is rejected under 35 USC 103 as unpatentable over Pub. No. US 2021/ 0094577 filed by Shalev-Schwartz et al. (hereinafter “Shalev”) in view of Pub. No. US 2019/ 0266419 filed by Schack et al. (hereinafter “Schack”), and as described below for each claim/ limitation.                   

Examiner notes that all claims have been copied as recited by the Applicant to keep them readable and whole, even if the limitations within a claim that are not taught 

Examiner notes that, for brevity in this rejection, the motivation statement has not been repeated herein every time a secondary reference has been used.       

With respect to Claim 1, Shalev teaches ---   
1.    A safety module, comprising:         
one or more processors configured to receive road information representing a geometry of one or more roads and obstacle position information associated with a position of an obstacle on the one or more roads, determine a lane coordinate system based on the received road information, the lane coordinate system comprising (a plurality of lane segments) arranged along a longitudinal direction and along a lateral direction of the lane coordinate system, wherein a length information and a width information are assigned to (each of the lane segments), the length information representing a minimal length and a maximal length of the respective lane segment as a function of a curvature of a corresponding part of the one or more roads, and the width information representing a minimal width and a maximal width of the respective lane segment as a function of a variable width of a corresponding part of the one or more roads;        
(see at least:   Shalev Abstract and Summary in paras [0005]-[0014]; & para [0030] about {“FIG. 5C is a flowchart showing an exemplary process for detecting road marks and/or lane geometry information in a set of images consistent with the disclosed embodiments.”}; & para [0187] about {“FIG. 5C is a flowchart showing an exemplary process 500C for detecting road marks and/or lane geometry information in a set of images, consistent with disclosed embodiments.  Processing unit 110 may execute monocular image analysis module 402 to implement process 500C.  At step 550, processing unit 110 may detect a set of objects by scanning one or more images.  To detect segments of lane markings, lane geometry information, and other pertinent road marks, processing unit 110 may filter the set of objects to the segments detected in step 550 belonging to the same road mark or lane mark.  Based on the grouping, processing unit 110 may develop a model to represent the detected segments, such as a mathematical model.”}; & paras [0189]-[0190] about {“Thus, by performing steps 550-556, processing unit 110 may identify road marks appearing within the set of captured images and derive lane geometry information.  Based on the identification and the derived information, processing unit 110 may cause one or more navigational responses in vehicle 200, as described in connection with FIG. 5A, above. ...... To develop the safety model, in some embodiments, processing unit 110 may consider the position and motion of other vehicles, the detected road edges and barriers, and/or general road shape descriptions extracted from map data (such as data from map database 160).  By considering additional sources of information, processing unit 110 may provide redundancy for detecting road marks and lane geometry and increase the reliability of system 100.”}; & para [0213] about {“Sensing module 801, which may be implemented using processing unit 110, may handle various tasks relating to sensing of a navigational state in an environment of a host vehicle. ...... These inputs may include images or image streams from one or more onboard cameras, GPS position information, accelerometer outputs, user feedback, or user inputs to one or more user interface devices, radar, lidar, etc. ......The sensed state may include sensed information relating to target vehicles, lane markings, pedestrians, traffic lights, road geometry, lane shape, obstacles, distances to other objects/ vehicles, relative velocities, relative accelerations, among any other potential sensed information.  Supervised machine learning may be implemented in order to produce a sensing state output based on sensed data provided to sensing module 801.  The output of the sensing module may represent a sensed navigational "state" of the host vehicle, which may be passed to driving policy module 803.”}; & para [0282] about {“Hard constraints may lane coordinate system (e.g., "my goal is to be in the center of lane number 2").”}; & sub-section titled “The Lane-based Coordinate System” in paras [0571]-[0576] about {“A transformation from (global) positions on the plane, to a lane-based coordinate system reduces the problem to the original, lane-based coordinate system is used when discussing .PHI.(R)= [Y.sub.min, Y.sub.max].times.[.+-.1/2].  We have thus obtained a reduction from a general lane geometry to a straight, longitudinal/lateral, coordinate system.”}; & para [0302] about {“The constraints may include a minimum safe driving distance with respect to a pedestrian, a target vehicle, a road barrier, or a detected object, a maximum speed of travel when passing within an influence zone of a detected pedestrian, or a maximum deceleration rate for the host vehicle, among others.”}; & para [0310] about {“As discussed above, navigational constraints may be imposed for safety purposes.  The constraints may include a minimum safe driving distance with respect to a pedestrian, a target vehicle, a road barrier, or a detected object, a maximum speed of travel when passing within an influence zone of a detected pedestrian, or a maximum deceleration rate for the host vehicle, among others.”}; & para [0723] for the minimal and maximal lateral positions;  and para [0540] about {“The width of the lane is a function w:[a, b].fwdarw.|.sub.+.  The projection of a point x |.sup.3 onto the curve is the point on the curve closest to x, namely, the point (t.sub.x) for t.sub.x=argmin. sub.t[a,b].parallel.(t)-x.parallel..”}; & para [0573] about {“Note that smoothness of the curve implies that no pair of consecutive pieces can be linear.  Formally, the curve maps a "longitudinal" parameter, Y 0 [Y.sub.min, Y.sub.max].OR right.|, into the plane, namely, the curve is a function of the form r:[Y.sub.min, Y.sub.max].fwdarw.|.sup.2.  We define a continuous lane-width function w:[Y.sub.min, Y.sub.max].fwdarw.|.sub.+, mapping the longitudinal position Y into a positive lane width value. For each Y, from smoothness of r, we can define the normal unit-vector to the curve at position Y, denoted r.sup. .perp.(Y).”}; & para [0194] about {“In another embodiment, processing unit 110 may use one polynomial and an estimated lane width to offset each point of the vehicle path by half the estimated lane width plus a predetermined offset (e.g., a smart lane offset).”}; & para [0573] about {“We define a continuous lane-width function w:[Y.sub.min, Y.sub.max]. fwdarw.|.sub.+, mapping the longitudinal position Y into a positive lane width value.”}; & para [0575] about {“To define .PHI., we rely on the assumption that for all i, if r.sup.(i) is an arc of radius .rho., then the width of the lane throughout r.sup.(i) is .ltoreq..rho./2.  Note that this assumption holds for any practical road.”}; & para [0667] about {“Definition 27 (Safe longitudinal distance--same direction): A longitudinal distance between a car c.sub.r that drives behind another car c.sub.f, where both cars are driving at the same direction,”}; and Claims 81, 83, 91, 93 & 101 for minimum safe longitudinal distance;  which together are the same as claimed limitations above)      

Shalev teaches as disclosed above, but it may be argued that it may not explicitly disclose about ‘a plurality of lane segments’ and ‘each of the lane segments’.  However, Schack teaches them explicitly.          
(see at least:   Schack Abstract and Summary in paras [0012]-[0030];   and paras [0079]-[0082] about {“A map section with traffic lane geometries and traffic lane groups is shown in FIG. 10.  "Traffic lane group" is the designation for the DLM/map segment.  Each traffic lane segment is assigned to just one traffic lane group FG.  All traffic lane segments of a group belong to the same road and run in the same direction.  At a maximum, a traffic lane group exists as long as the quantity of traffic lane segments represented in the group and their properties, i.e., the associated road markings and the traffic lane type, stay the same.  Once an access or exit starts or ends, a dashed line becomes a solid line or a guard rail begins next to the road, a new traffic lane group begins.  If an access meets a street or separates therefrom, two previously separate traffic lane groups transition into a single traffic lane group, or one traffic lane group separates into two traffic lane groups. ...... A traffic lane segment represents the section of a traffic lane that is contained in just one traffic lane group.  A traffic lane segment therefore always only exists long enough as predetermined by the traffic lane group in which it is traffic lane segment is designated the "following segment" that represents the continuance of a traffic lane segment corresponding to the traffic lane route.  With a traffic lane segment A that belongs to the same traffic lane as a traffic lane segment B, and B directly borders A and continues A in the driving direction, B is the following segment to A. When transitioning from one traffic lane into two traffic lanes, the traffic lane segment divides into two traffic lanes segments corresponding to the original traffic lane at the border between the traffic lane groups, typically both with the traffic lane type "merge".  Both traffic lane segments are considered following segments of the original traffic lane segment.   Conversely, when transitioning from two traffic lanes into one traffic lane, two independent traffic lane segments, typically both with the traffic lane type "merge", have the same following segment. ...... A unique traffic lane index within the traffic lane group in which it is contained is assigned to each traffic lane segment.  The traffic lane index starts with the traffic lane segment at the far right with 0, and is incremented by 1 with each traffic lane segment to the left.  Equivalence of the traffic lane index of two traffic lanes segments in sequential traffic lane groups is neither a sufficient nor necessary condition for a traffic lane segment being a following segment of the other traffic lane segment.  For example, emergency lanes or "unknown traffic lanes" can be added or omitted on the right side, or the traffic lanes lying furthest to the right can separate or combine at accesses and exits. ...... If points of intersection to map geometries of a traffic lane group with intermediate points of intersection of another traffic lane group are on the orthogonal, and neither of the two traffic lane groups contains subsequent segments from the other one, these traffic lane groups must overlap.  Accordingly, intersecting roads must be imaged on different planes.  If one of the overlapping traffic lane groups belongs to the road, map points of intersection of the traffic lane groups that overlap in this case can be ignored.”};  which together are the same as claimed 
Examiner notes that Schack teaches about other limitations also, for example but not 
limited to, ego vehicles.       

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Shalev with teachings of Schack.  The motivation to combine these references would be that there is a need for an interpretable, mathematical model for safety assurance and a design of a system that adheres to safety assurance requirements while being scalable to millions of cars (see para [0004] of Shalev), and provide a method that uses maps with information for road geometry, GPS data, history data and the positions of other vehicles to determine the current position (see para [0005] of Schack).        


Shalev and Schack teach ---           
determine a position of the obstacle relative to an ego-vehicle in the lane coordinate system based on the obstacle position information;             
(see at least:   Shalev ibidem and citations listed above; & para [0114] about {“Sensory information (such as images, radar signal, depth information from lidar or stereo processing of two or more images) of the environment may be processed together with position information, such as a GPS coordinate, vehicle's ego motion, etc. to determine a current location of the vehicle relative to the known landmarks, and refine the vehicle location.”}; & para [0266] about {“A driving trajectory may be represented by (x.sub.l,y.sub.l), ..., (x.sub.k,y.sub.k), where (x.sub.i,y.sub.i) is the (lateral, longitudinal) location of the host vehicle (in ego-centric units) at time .tau.i.  In some experiments, .tau.=0.1 sec and k=10.”}; & paras [0472]-[0473] about {“Theorem 2 If Algorithm 1 returns "non-feasible" then there cannot be a non-safe cut-in of the ego vehicle's blame at time t.  To prove the theorem, we rely on the following key lemmas, which prove the correctness of the two building blocks of Algorithm 1.  Start with the longitudinal feasibility: ......  Lemma 5 Under the notation of Algorithm 1, if the check longitudinal feasibility procedure is concluded by returning ego vehicle's blame at time t.”}; & para [0476] about {“Lemma 6 Under the notation of Algorithm 1, if the check lateral feasibility procedure is concluded by returning "non-feasible", then there cannot be a non-safe cut-in of the ego vehicle's blame at time t.”}; & para [0496] about {“To cast the driving policy problem in the above RL language, let s.sub.t be some representation of the road, and the positions, velocities, and accelerations, of the ego vehicle as well as other road users.”}; & para [0537] about {“A sensing system, s, positions a set of objects, O, in an -ego-accurate way, if for every o O, the (relative) error between p(o) and [circumflex over (p)](o) is at most .  The following example demonstrates that an -ego-accurate sensing state does not guarantee PAC sensing system with respect to every reasonable Q.  Indeed, consider a scenario in which the host vehicle drives at a speed of 30 m/s, and there is a stopped vehicle 150 meters in front of it.  If this vehicle is in the ego lane, and there is no option to change lanes in time, we must start decelerating now at a rate of at least 3 m/s.sup.2 (otherwise, we will either not stop in time or we will need to decelerate strongly later).”}; & para [0563] about {“The map describes all of the lanes as curves in the 3D world.   Localization of the ego vehicle on the map enables to trivially lift every object on the road from the image plane to its 3D position.  This yields a positioning system that adheres to the accuracy in semantic units.”}; & para [0824] about {“The same proof of RSS may be adjusted to show that if the driver did not turn-off the system, then there can be no accident of the ego vehicle's responsibility.”};  which together are the same as claimed limitations above to include ‘an ego-vehicle’)       
(see at least:   Schack ibidem and citations listed above; and paras [0004] & [0009]-[0011] for ego lane & ego vehicle)   


Shalev and Schack teach ---         
determine a potential collision event based on the determined relative position of the 

(see at least:   Shalev ibidem and citations listed above; & paras [0002]-[0003] about {“The present disclosure relates generally to autonomous vehicle navigation.  Additionally, this disclosure relates to systems and methods for navigating according to potential accident liability constraints.”...... At the same time, in order to navigate to a destination, an autonomous vehicle may also need to identify its location within a particular roadway (e.g., a specific lane within a multi-lane road), navigate alongside other vehicles, avoid obstacles and pedestrians, observe traffic signals and signs, travel from one road to another road at appropriate intersections or interchanges, and respond to any other situation that occurs or develops during the vehicle's operation.”}; & para [0264] about {“Moreover, if the probability of an accident is p, then on average at least 1/p sequences should be sampled before obtaining an accident event....... The function .pi..sub..theta. .sup.(D) is responsible for the comfort of driving and for making strategic decisions such as which other cars should be over-taken or given way and what is the desired position of the host vehicle within its lane, etc.  The mapping from sensed navigational state to Desires is a policy .pi..sub..theta. .sup.(D) that may be learned from experience by maximizing an expected reward.”}; & paras [0621]-[0622] about {“The accident liability tracking capability is not limited to a single target vehicle, but rather can be used to track potential accident liability for a plurality of encountered target vehicles.  For example, the at least one processing device may be programmed to detect a plurality of target vehicles in the environment of the host vehicle, determine navigational state characteristics for each of the plurality of target vehicles, and determine and store values indicative of potential accident liability on the part of respective ones of the plurality of target vehicles based on comparisons of the respective navigational state characteristics for each of the target vehicles to the at least one accident liability rule.  As noted, the accident liability rules used as the basis for liability tracking may include any of the rules described above or any other suitable rule.  For example, the at least one accident liability rule may include a lateral velocity rule, a lateral position rule, a driving direction priority rule, a traffic light-based rule, a traffic sign-based rule, a route priority rule, etc.  The accident liability tracking function may also be coupled with safe navigation based on RSS considerations (e.g., whether any action of the host vehicle would result in potential liability for a resulting accident). ...... In addition to navigating based on accident liability considerations according to RSS, navigation navigation system for a host vehicle, may include at least one processing device programmed to:  receive, from an image capture device, at least one image representative of an environment of the host vehicle; determine, based on at least one driving policy, a plurality of potential navigational actions for the host vehicle; analyze the at least one image to identify a target vehicle in the environment of the host vehicle; test the plurality of potential navigational actions against at least one accident liability rule for determining potential accident liability for the host vehicle relative to the identified target vehicle; select one of the potential navigational actions for which the test indicates that no accident liability would result for the host vehicle if the selected potential navigational action is taken; and cause the host vehicle to implement the selected potential navigational action.  In some instances, the selected potential navigational action may be selected from a subset of the plurality of potential navigational actions for which the test indicates that no accident liability would result for the host vehicle if any of the subset of the plurality of potential navigational action were taken.  Further, in some instances, the selected potential navigational action may be selected according to a scoring parameter.”}; & para [0627] about {“In some cases, the safe state determination may be made relative to more than one target vehicle.  For example, in some cases a safe state determination (based on distance and braking capabilities) may be based on two or more identified target vehicles leading a host vehicle.  Such a determination may be useful especially where information regarding what is ahead of the foremost target vehicle is not available.  In such cases, it may be assumed for purposes of determining a safe state, safe distance, and/or available DEP that the foremost detectable vehicle will experience an imminent collision with an immovable or nearly immovable obstacle, such that the target vehicle following may reach a stop more quickly 
(see at least:   Schack ibidem and citations listed above)    


Shalev and Schack teach ---           
instruct a safety operation in the case that the potential collision event is determined to avoid a potential collision.           
(see at least:   Shalev ibidem and citations listed above; & para [0399] about {“Furthermore, the model may tie together safety and scalability through the language of semantics, thereby providing a complete methodology for a safe and scalable AV. Finally, it is worth noting that developing an accepted safety model that would be adopted by the industry & regulatory bodies may be a necessary condition for the success of AV.”}; & para [0401] about {“Accidents may stem from sensing errors or planning errors.  Planning is a multi-agent endeavor, as there are other road users (humans and machines) that react to actions of an AV. The described RSS model is designed to address safety for the planning part, among others.  This may be referred to as multi-agent safety.  In a statistical approach, estimation of the probability of planning errors may be done "online".”}; & paras [0404]-[0405] about {“Corollary 1 Assume an AV system AV.sub.1 makes an accident with small yet insufficient probability p.sub.1.  Any deterministic validation procedure which is given 1/p.sub.1 samples, will, with constant probability, not distinguish between AV.sub.1 and a different AV system AV.sub.0 which never makes accidents. ...... To gain perspective over the typical values for such probabilities, assume we desire an accident probability of 10.sup.-9 per hour, and a certain AV system provides only 10.sup.-8 probability.  Even if the system obtains 10.sup.8 hours of driving, there is accident liability rules to provide a navigational system that takes into account potential accident liability when deciding on a particular navigational instruction to implement.   Such rules may be applied during the planning phase; e.g., within a set of programmed instructions or within a trained model such that a proposed navigational action is developed by the system already in compliance with the rules.  For example, a driving policy module may account for or be trained with, for example, one or more navigational rules upon which RSS is based.   Additionally or alternatively, the RSS safety constraint may be applied as a filter layer through which all proposed collision is imminent and unavoidable.  In such cases, the processor of the host vehicle may be configured to select a navigational action (if available) for which the resulting collision would result in no liability to the host vehicle.  Additionally or alternatively, the processor of the host vehicle may be configured to select a collision is expected.  For example, when faced with a collision with a parked car for a first navigational action or with an immovable object for a second navigational action, the action offering the lower potential damage to the host vehicle (e.g., the action resulting in a collision with the parked car) may be selected.  When faced with a collision with a car moving in a similar direction as the host vehicle for a first navigational action or with a parked car for a second navigational action, the action offering the lower potential damage to the host vehicle (e.g., the action resulting in a collision with the moving car) may be selected.  When faced with a collision with a pedestrian as a result of a first navigational action or with any other object for a second navigational action, the action offering any alternative to colliding with a pedestrian may be selected. ...... In practice, the system for navigating a host vehicle may include at least one processing device programmed to receive, from an image capture device, at least one image representative of an environment of the host vehicle (e.g., a visible image, LIDAR image, RADAR image, etc.); receive from at least one sensor an indicator of a current navigational state of the host vehicle; and determine, based on analysis of the at least one image and based on the indicator of the current navigational state of the host vehicle, that a collision between the host vehicle and one or more objects is unavoidable.  The processor may evaluate available alternatives.  For example, the processor may determine, based on at least one driving policy, a first planned navigational action for the host vehicle involving an expected collision with a first object and a second planned navigational action for the host vehicle involving an expected collision with a second object.  The first and second planned accident liability rule for determining potential accident liability.  If the test of the first planned navigational action against the at least one accident liability rule indicates that potential accident liability may exist for the host vehicle if the first planned navigational action is taken, then the processor may cause the host vehicle not to implement the first planned navigational action.  If the test of the second planned navigational action against the at least one accident liability rule indicates that no accident liability would result for the host vehicle if the second planned navigational action is taken, then the processor may cause the host vehicle to implement the second planned navigational action.  The objects may include other vehicles or non-vehicle objects (e.g., road debris, trees, poles, signs, pedestrians, etc.).”}; & para [0655] about {“FIGS. 46A-46D illustrate example vulnerable road users (VRUs) scenarios.  Accidents with VRUs where a vehicle does not perform a performance maneuver are blamed on the car by default, with some exceptions.  In FIG. 46A, vehicle 4602 must always make sure to maintain safe distance and ensuring an accident can be avoided with a VRU.  In FIG. 46B, if vehicle 4602 does not maintain safe distance, vehicle 4602 is to blame.  In FIG. 46C, if vehicle 4602 does not maintain sufficiently low speed as to avoid colliding with a VRU that is potentially occluded by vehicle 5604, or drives above the legal limit, vehicle 4602 is to blame.  In FIG. 46D, in another scenario with a potential occlusion of a VRU by vehicle 4604, if vehicle 4602 maintains sufficiently low speed, but the VRUs speed is above a reasonable threshold, the VRU is to blame.”};  which together are the same as claimed limitations above to include ‘a safety operation’)   
(see at least:   Schack ibidem and citations listed above)   


Examiner notes that speed and acceleration are synonyms for distance as they are first and second derivatives of distance, and are taught by cited references above and have been interpreted under BRI (broad reasonable interpretation) procedures of the Office.      





Dependent Claims 2-13 are rejected under 35 USC 103 as unpatentable over Shalev in view of Schack as applied to the rejection of independent Claim 1 above, and as described below for each claim/ limitation.             

With respect to Claim 2, Shalev and Schack teach ---          
2.   The safety module of claim 1, wherein the road information represents the geometry 
of the one or more roads in a Cartesian coordinate system.          
(see at least:   Shalev ibidem and citations listed above)   
(see at least:   Schack ibidem and citations listed above; & para [0064] about {“The geometries of the road markings detected by the camera system are typically described by clothoids in a vehicle-relative Cartesian coordinate system.  The clothoid descriptions are converted into polylines that closely approximate the clothoid geometries.  Conversion into polylines is done since the algorithms that subsequently operate on the road marking geometries are thus much easier to implement.  In the present embodiment, the coordinates of the polylines are transferred from the vehicle-relative Cartesian coordinate system into the WGS84 coordinate system 42.  The following algorithms operate in the WGS84 coordinate system since the map data and the vehicle position and movement information is also typically present in this coordinate system.”};  which together are the same as claimed limitations above to include ‘a Cartesian coordinate system’)       



With respect to Claim 3, Shalev and Schack teach ---          
3.   The safety module of claim 1, wherein the one or more processors are further configured to determine a road area of interest in the lane coordinate system, the road area of interest comprising a set of lane segments assigned thereto, wherein the ego-
vehicle and the obstacle are positioned in the road area of interest.           
detect segments of lane markings, lane geometry information, and other pertinent road marks, processing unit 110 may filter the set of objects to exclude those determined to be irrelevant (e.g., minor potholes, small rocks, etc.).  At step 552, processing unit 110 may group together the segments detected in step 550 belonging to the same road mark or lane mark.”}; & para [0946] about {“For instance, one or more administrators of the navigation system may assign an identification number (ID number) to various traffic lights for a segment of a roadway and associate their ID numbers and their locations with various crosswalks and lanes for the roadway segment.”}; which together are the same as claimed limitations above)        
(see at least:   Schack ibidem and citations listed above)   



With respect to Claim 4, Shalev and Schack teach ---        
4.   The safety module of claim 3, wherein the determination of the road area of interest comprises determining each lane segment between the ego-vehicle and the obstacle in the longitudinal direction and in the lateral direction.              
(see at least:   Shalev ibidem and citations listed above; & para [0867] about {“Host vehicle 5102 may be configured to perform a planned navigational action if it allows host vehicle 5102 to maintain a safe longitudinal distance from vehicle 5104, such as an RSS safe distance, as discussed above.  The planned navigational action may be an action that decreases the lateral distance between host vehicle 5102 and target vehicle 5104 (e.g., by increasing lateral velocity 5123). ...... The planned navigational action may include any other maneuvers which may reduce a lateral distance between host vehicle 5102 and target vehicle 5104, such as exiting a highway, maneuvering around an object (e.g., an obstacle in the road, a pothole, a person, etc.), a parking maneuver (e.g., parallel parking, pulling into a parking spot, etc.), or other similar actions.  In some lateral distance between target vehicle 5104 and host vehicle 5102.  The planned navigational action of host vehicle 5102 may include a maintain forward heading maneuver, maintain throttle action, a maintain coasting action, change heading direction, braking maneuver (lateral and/or longitudinal), or the like.”}; which together are the same as claimed limitations above)    
(see at least:   Schack ibidem and citations listed above)   



With respect to Claim 5, Shalev and Schack teach ---       
5.   The safety module of claim 3, wherein the one or more processors are configured to determine an ego-vehicle parametric bounding box for each of one or more lane segments of the road area of interest, the ego-vehicle parametric bounding box representing a space occupied by the ego-vehicle;   and/or        
wherein the one or more processors are configured to determine an obstacle parametric bounding box for each of one or more lane segments of the road area of interest, the obstacle parametric bounding box representing a space occupied by the obstacle.        
(see at least:   Shalev ibidem and citations listed above; & para [0306] about {“At step 1307, the at least one processing device may determine a priority associated with constraints identified in step 1305.  In the example described, the second predefined navigational constraint, relating to pedestrians, may have a priority higher than the first predefined navigational constraint, which relates to target vehicles.  While priorities associated with navigational constraints may be determined or assigned based on various factors, in some embodiments, the priority of a navigational constraint may be related to its relative importance from a safety perspective.  For example, while it may be important that all implemented navigational constraints be followed or satisfied in as many situations as possible, some constraints may be associated with greater safety risks than others and, therefore, may be assigned higher priorities.  For example, a navigational constraint requiring 
(see at least:   Schack ibidem and citations listed above)   



With respect to Claim 6, Shalev and Schack teach ---       
6.   The safety module of claim 3, 38[P 75544 US] wherein the set of lane segments assigned to the road area of interest comprises an origin road segment, the origin road segment comprising one or more lane segments along the lateral direction assigned thereto, wherein the ego-vehicle is positioned in at least one of the one or more lane segments assigned to the origin road segment,   and         
wherein the road area of interest comprises a maximal road segment comprising one or more lane segments along the lateral direction assigned thereto, wherein the obstacle is positioned in at least one of the one or more lane segments assigned to the maximal road segment.            
(see at least:   Shalev ibidem and citations listed above; & para [0510] about {“Now define a semantic action space.  The main idea is to define lateral and longitudinal goals, as well as the aggressiveness level of achieving them.  Lateral goals are desired positions in lane coordinate system (e.g., "my goal is to be in the center of lane number 2").  Longitudinal goals are of three types.  The first is relative position and speed with respect to other vehicles (e.g., "my goal is to be behind car number 3, at its same speed, and at a distance of 2 seconds 
(see at least:   Schack ibidem and citations listed above; & para [0068] about {“The length of the section should be chosen large enough for points of intersection of the section to result with both the IP lines as well as with the DLM lane markings corresponding to the respective IP lines, including for IP lines with a very large lateral distance to the vehicle (up to the maximum distance in which the employed camera system still 



With respect to Claim 7, Shalev and Schack teach ---       
7.   The safety module of claim 3, wherein the road area of interest comprises an origin lane having one or more lane segments along the longitudinal direction assigned thereto, wherein the ego-vehicle is positioned in at least one of the one or more lane segments assigned to the origin lane,   and     
wherein the road area of interest comprises a maximal lane having one or more lane segments along the longitudinal direction assigned thereto, wherein the obstacle is positioned in at least one of the one or more lane segments assigned to the maximal 
lane.            
(see at least:   Shalev ibidem and citations listed above)   
(see at least:   Schack ibidem and citations listed above; & see  para [0068] cited above for ‘a maximal lane’; & para [0080] about {“When transitioning from one traffic lane into two traffic lanes, the traffic lane segment divides into two traffic lanes segments corresponding to the original traffic lane at the border between the traffic lane groups, typically both with the 



With respect to Claim 8, Shalev and Schack teach ---       
8.   The safety module of claim 3, wherein the one or more processors are further configured to determine a minimal length and a maximal length of the road area of interest, and/or wherein the one or more processors are further configured to determine a minimal width and a maximal width of the road area of interest.         
(see at least:   Shalev ibidem and citations listed above; & Abstract and Claims 81, 83, 91, 93 & 101 for minimum safe longitudinal distance; & para [0723] for the minimal and maximal lateral positions and lateral safe distance & lateral position;   which together are the same as claimed limitations above)    
(see at least:   Schack ibidem and citations listed above)   



With respect to Claim 9, Shalev and Schack teach ---       
9.   The safety module of claim 1, 39[P 75544 US] wherein the obstacle is at least one of the following:   
a traffic infrastructure or a part of a traffic infrastructure, a pedestrian, or a vehicle.      
(see at least:   Shalev ibidem and citations listed above to include at least pedestrian and vehicle; & para [0102] for transportation infrastructure; & para [0850] for roadside infrastructure;  which together are the same as claimed limitations above)     
(see at least:   Schack ibidem and citations listed above)   



Claim 10, Shalev and Schack teach ---       
10.   The safety module of claim 1, wherein the one or more processors are further configured to determine the potential collision event via a model-based approach;   and    
wherein the potential collision event is determined in the case that a minimal distance between the ego-vehicle and the obstacle is at or below a minimal safety distance.      
(see at least:   Shalev ibidem and citations listed above; & para [0227] for model based learning and planning; & para [0237] for trained models; & para [0393] for a model-based approach to  safety; & para [0398] for a PAC (Probably Approximate Correct) model; & para [0401] for a RSS (Responsibility Sensitive Safety) model; & para [0931] about{“The machine-learning model described above is only illustrative, and any other suitable approaches for predicting pedestrian motion may be employed.  For example, a rule-based approach may be used, or a rule-based approach combined with the machine-learning approach may be used.”}; which together are the same as claimed limitations above to include ‘a model-based approach’)      
(see at least:   Schack ibidem and citations listed above)   



With respect to Claim 11, Shalev and Schack teach ---        
11.   The safety module of claim 1, wherein the obstacle is a vehicle and wherein the one or more processors are further configured to determine presence of at least one of the following situations:           
a same direction situation representing the ego-vehicle and the vehicle are driving in the same direction with respect to a connecting route, an opposite direction situation representing the ego-vehicle and the vehicle are driving in opposite directions with respect to a connecting route and no intersection is in between the ego-vehicle and the vehicle, or an intersection situation representing the ego-vehicle and the vehicle are driving in the same direction or in opposite directions with respect to one or more connecting routes and one or more intersections are in between the ego-vehicle and the vehicle.               
(see at least:   Shalev ibidem and citations listed above; & para [0296] about {“For example, in some cases, a longitudinal buffer zone distance (e.g., one extending from the target traveling in a same or opposite direction as the target vehicle such that a side of the host vehicle will pass adjacent to a side of the target vehicle) may be at least 0.5 meters.”}; & paras [0673]-[0675] about {“The preceding definition of a safe distance may be sound for the case that both the rear and front cars are driving at the same direction. Indeed, in this case, it is the responsibility of the rear car to keep a safe distance from the front car, and to be ready for unexpected, yet reasonable, braking.  However, a definition is also needed for the scenario in which the two cars are driving in opposite directions. ...... Consider, for example, a car c.sub.r, that is currently at a safe distance from a preceding car, c.sub.f, that is stopped.  Suddenly, c.sub.f may reverse into a parking spot, causing a collision with c.sub.r from behind.  Here, even though c.sub.r hit c.sub.f from behind, the responsibility is not on the rear car c.sub.r.  To formalize this rule, the definitions of "rear and front" are defined so as not to apply to scenarios in which vehicles are moving toward each other (namely, when the signs of their longitudinal velocities are opposite).  In such cases, it may be expected that both cars decrease the absolute value of their velocities in order to avoid a crash. ......Thus, the safe distance between cars that drive in opposite directions may be defined as the distance required so that, if both car brake (after a given response time), then no crash will occur.  However, it may be assumed that the car that drives in the opposite direction to the lane direction should brake harder than the one driving in the correct direction.  This leads to the following definition.”}; & para [0828] about {“As discussed above, RSS may be applied to maintain a safe distance between two vehicles traveling in the same direction.  In other embodiments, however, RSS may also be used to maintain a safe traveling in opposite directions.  For example, two vehicles may be driving towards each other during a lane change or while navigating a parking lot.”}; & para [0867] about {“In the scenario shown in FIG. 51A, host vehicle 5102 and target vehicle 5104 may be traveling in parallel lanes with the same direction of travel and host vehicle 5012 may be changing lanes into the lane occupied by target vehicle 5104.  Accordingly, the planned navigational action may include a lane change maneuver or merge maneuver.  In other instances, the planned navigational action may include a passing maneuver, in which host vehicle 5102 is passing target vehicle 5104 and thus may temporarily move into an adjacent lane (either in the same or opposing direction of travel) and may move back into the lane occupied by target vehicle 5104.”};  which together are the same as claimed limitations above to include ‘a/the same direction’ and ‘an/the opposite direction’)     
(see at least:   Schack ibidem and citations listed above)   



With respect to Claim 12, Shalev and Schack teach ---       
12.   The safety module of claim 1, 40[P 75544 US] wherein the obstacle is a vehicle and wherein the one or more processors are further configured determine presence of a crossing routes intersection situation presenting the ego- vehicle and the vehicle are driving through the 
same intersection with crossing routes;    and           
wherein in the case that a crossing routes intersection situation is determined, the one or more processors are further configured to determine a first area of interest and a second area of interest in the lane coordinate system, the first area of interest comprising a first set of lane segments assigned thereto, wherein the ego-vehicle and the intersection are positioned in the first area of interest, the second area of interest comprising a second set of lane segments assigned thereto, wherein the vehicle and the intersection are positioned in the second area of interest.               
(see at least:   Shalev ibidem and citations listed above; & 
paras [0003] about {“travel from one road to another road at appropriate intersections or interchanges,”}; & para [0297] about {“For example, the predicted trajectories of the host 
(see at least:   Schack ibidem and citations listed above; & paras [0038]-[0039] about {“FIG. 8 represents an example of the map points of intersection for a highway with an angle filter threshold value of 20.degree.;......FIG. 9 represents an example of the map points of intersection for a federal highway with an angle filter threshold value of 45.degree.;”}; & para [0069] about {“Then the points of intersection of the DLM lane markings and the DLM lanes with the orthogonal section are ascertained 52,& both together are designated as map points of intersection.  An example of such map points of intersection is shown in FIG. 5.  A road FB with four traffic lanes FS which are spaced from each other by road markings FBM as well as the associated traffic lane middle FSM can be seen. Also shown are the starting position AP, the constructed orthogonal line OL and the map points of intersection, divided according to points of intersection SPM with the DLM lane markings (marking point of intersection), and points of intersection SPL with the DLM lanes (lane point of intersection).  For each map point of intersection, its lateral position relative to the vehicle, such as the distance from the midpoint of the orthogonal section and, in the case of DLM lane markings, the information on the type of associated road marking (dashed/solid line, guard barrier, road edge, ...) may be retained.”}; & para [0071] about {“If the road driven by the vehicle and the associated oncoming road overlap with traffic lanes of other roads in the two-dimensional map geometry, for example in the case of bridges or underpasses, only the map points of intersection of the driven road, the associated oncoming road and, if applicable, the associated accesses and exits are ascertained.  The map points of intersection with the overlapping traffic lanes should be ignored.”}; & para [0082] about {“If points of intersection to map geometries of a traffic lane group with intermediate points of intersection of another traffic lane group are on the orthogonal, and neither of the two traffic lane groups contains 
ignored.”};  and many more paras reciting intersection therein; which together are the same as claimed limitations above to include ‘a crossing routes intersection’)       

Examiner notes that the very definition of an intersection means a junction of two roads/ routes/ streets/ highways/ avenues, etc., and thus, ‘a crossing routes intersection’ and ‘intersection’ are synonyms.                



With respect to Claim 13, Shalev and Schack teach ---       
13.   The safety module of claim 1, wherein the one or more processors are further configured to determine a first intersection distance based on the first area of interest, determine a second intersection distance based on the second area of interest,   and    
determine a longitudinal distance between the ego-vehicle and the vehicle based on the determined first intersection distance and the determined second intersection distance.       
(see at least:   Shalev ibidem and citations listed above; & para [0276] about {“In the double merge options graph 1139 of FIG. 11E, root node 1140 may first decide if the host vehicle is within the merging area (e.g., area 1130 of FIG. 11D) or if the host vehicle instead is approaching the merging area and needs to prepare for a possible merge.”}; which together are the same as claimed limitations above to include ‘a first intersection distance’, i.e., distance to the merging area;  AND para [0161] about {“In another embodiment, system 100 may use a three-camera imaging system where each of the cameras has a different field of view.  Such a system may, therefore, make decisions based on information derived from objects located at varying distances both forward and to the sides of the vehicle.”}; which together are the same as claimed limitations above to include ‘a second intersection distance’)        





With respect to Claims 14-15, the limitations of these automated driving system claims are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of safety module Claims 1-13 as described above using cited references of Shalev and Schack, because the limitations of these automated driving system Claims 14-15 are commensurate in scope to limitations, and thus duplicates, of the above rejected safety module Claims 1-13 as described above.               
 

With respect to Claims 16-17, the limitations of these safety module claims are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of safety module Claims 1-13 as described above using cited references of Shalev and Schack, because the limitations of these safety module Claims 16-17 are commensurate in scope to limitations, and thus duplicates, of the above rejected safety module Claims 1-13 as described above.                 


With respect to Claims 18-20, the limitations of these safety method claims are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of safety module Claims 1-13 as described above using cited references of Shalev and Schack, because the limitations of these safety method Claims 16-17 are 

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be 
shown for language added to any original claims on amendment and any new claims,  i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The Applicant or patent owner must also show how the amendments avoid such references or objections.         

 Conclusion 
The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please note that Form 892 contains more references than those cited in the 

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.             

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.           

 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is 
responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.                

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov         

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691